DETAILED ACTION
1.	Applicant's amendments and remarks submitted on January 6, 2021 have been entered. Claims 1, 9, 13, 19, 24 and 30 have been amended. Claims 3 and 26 have been cancelled. Claims 1-2, 4-25 and 27-31 are still pending on this application, with claims 1-2, 4-25 and 27-31 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 19 and 24. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
3.	The drawings were received on January 13, 2021. These drawings are accepted.

Claim Rejections - 35 USC § 112
4.	Claims 24-25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 24 recites “at least one of the first loudspeaker array, the second loudspeaker array, the first housing, the second housing, the first carrier and the second carrier is arranged relative to another of the first loudspeaker array, the second loudspeaker array, the first housing, the second housing, the first carrier and the second carrier to define a break-off edge thereby creating a waveguide” in lines 22-26. The limitation is considered indefinite as it is not clear 
6.	Claims 25 and 27-31 are dependent on claim 24 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, claim 19 further recites the midpoint of at least one of the loudspeaker arrays being defined “by a position that corresponds with a point midway between . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Claim 20 is dependent on claim 19 and is therefore also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the same reason as recited above.

10.	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 27 is dependent on cancelled claim 26. For the purposes of prior art rejection, the claim has been interpreted as being dependent on claim 24. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
11.	Claims 1-2, 4-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese application CN 108471576 A to Zhang in view of US Patent No 10477303 B1 to Kapolnek et al. (“Kapolnek”).
As to claim 1, Zhang discloses a loudspeaker arrangement comprising: a seat configured to support a listener sitting in the seat so that a head of the listener is in a listening position (see figure 1, Abstract); and a loudspeaker array secured to the seat and disposed at least partly in a position in front of a backrest of the seat and to one side of the head when the head is in the listening position, the loudspeaker array comprising at least one loudspeaker and having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the loudspeaker array pointing to the head (speaker 1 or 7, see figure 1; page 4, 2nd paragraph of the English translation).  
Zhang does not expressly disclose wherein the main broadcasting direction of the loudspeaker array is pointing to a chin or mouth of the head.  
Kapolnek discloses a similar loudspeaker arrangement (see Abstract), and further discloses wherein the speakers can be rotatably mounted to a support and have various adjustable listening positions with respect to the listener, including positions below and/or in front the ear (see figures 10-14; col. 4, lines 27-44; col. 7, lines 1-34).
Zhang and Kapolnek are analogous art because they are both drawn to headrest mounted speaker systems.
It would have been obvious before the effective filing date of the claimed invention to incorporate an adjustably positioned speaker that can be arranged as directed to a lower portion of the head as taught by Kapolnek in the arrangement as taught by Zhang. The motivation would Kapolnek col. 4, lines 27-32; col. 7, lines 17-50).
As to claim 2, Zhang in view of Kapolnek further discloses further comprising a further loudspeaker array secured to the seat and at least partly disposed in a position in front of the backrest of the seat and to one side of the head when the head is in the listening position so that the loudspeaker array and the further loudspeaker array are disposed on opposite sides of the head (Zhang speakers 1 and 7, see figure 1), the further loudspeaker array comprising at least one loudspeaker and having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the further loudspeaker array pointing to the head (Zhang figure 1; page 4, 2nd paragraph of the English translation).  
As to claim 4, Zhang in view of Kapolnek further discloses further comprising a headrest attached to the seat, wherein at least one of the loudspeaker array and the further loudspeaker array is secured to the seat via the headrest (Zhang figure 1; page 4, 2nd paragraph of the English translation).  
As to claim 5, Zhang in view of Kapolnek further discloses further comprising a support structure configured to secure at least one of the loudspeaker array and the further loudspeaker array to the seat (Zhang wing parts 6 and 2, see figure 1).  
As to claim 6, Zhang in view of Kapolnek further discloses wherein the support structure is tiltable, shiftable or retractable in a headrest or the backrest of the seat (Zhang figure 1; page 4, 2nd paragraph of the English translation; Kapolnek figures 10-16).  
claim 7, Zhang in view of Kapolnek further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is integrated in a housing (Zhang speakers in sound boxes, see figure 1; page 4, 2nd paragraph of the English translation).  
As to claim 9, Zhang in view of Kapolnek further discloses wherein a midpoint has a level along a z-axis that corresponds to the level of a chin or mouth of the head along the z-axis (Zhang figure 1; Kapolnek figures 10-14; col. 4, lines 27-44; col. 7, lines 1-34), the z-axis intersecting the midpoint of at least one of the loudspeaker array and the further loudspeaker array and extending in a vertical direction (Zhang figure 1).  
As to claim 10, Zhang in view of Kapolnek further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is tilted by an angle between the z-axis and a y-axis, the y-axis intersecting perpendicularly the midpoint and the angle between the z-axis, and the y-axis being between 0° and 50° (Zhang figure 1; Kapolnek adjustable speaker position angled up towards head, see figures 10, 12 and 14).  
As to claim 11, Zhang in view of Kapolnek further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is tilted at an angle between the y-axis and an x-axis, the x-axis intersecting the midpoint and a headrest and extending in a horizontal direction, and the angle between the y-axis and the x-axis being between 0° and 30° (Zhang figure 1; page 2, lines 70-72 of English translation; Kapolnek adjustable speaker position, see figure 24, col. 4, lines 27-44).  
As to claim 12, Zhang in view of Kapolnek further discloses wherein the midpoint is along the x-axis in a position that corresponds to an ear of the listener, or behind the ear of the listener, or in front of the ear of the listener (Zhang figure 1; Kapolnek figures 10-14; col. 7, lines 1-34).  
claim 13, Zhang in view of Kapolnek further discloses further comprising the loudspeaker array and the further loudspeaker array having respective midpoints, wherein a distance between the respective midpoints of the loudspeaker array and the further loudspeaker array is more than a width of a headrest and equal to or less than a width of the backrest of the seat (Zhang figure 1, page 3, 2nd paragraph of English translation; Kapolnek figures 10-15).  
As to claim 14, Zhang in view of Kapolnek further discloses wherein the arrangement has an upper level that is configured to allow for an unobstructed panoramic view of the listener (Kapolnek figures 10-14, adjustable speaker positions including below the ear, see col. 4, lines 27-44; col. 7, lines 1-34).  

12.	Claims 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kapolnek and further in view of US Patent Pub No 2003/0142842 A1 to Arai et al. (“Arai”).
As to claim 8, Zhang in view of Kapolnek discloses the arrangement of claim 7.
 Zhang in view of Kapolnek discloses placing the speakers in sound boxes within the left and right headset housings, but does not disclose the speaker arrangements having more than one speaker on each side, and therefore does not disclose wherein the housing has at least two separate acoustic volumes. However such a configuration would have been obvious to one of ordinary skill in the art when incorporating additional speaker elements, as taught by Arai, which discloses a similar speaker headrest arrangement, and further discloses each speaker housing comprising a plurality of speakers (see figures 1, 4, 7 and 9). The use of two separate acoustic volumes or sound boxes in the housing is therefore considered an obvious choice to one of 
As to claim 15, Zhang in view of Kapolnek and Arai further discloses wherein at least one of the loudspeaker array and the further loudspeaker array comprises two identical loudspeakers (Arai at least two speakers, see figures 1, 4, 7 and 9; pg. 1, ¶ 0015).  
As to claim 16, Zhang in view of Kapolnek and Arai further discloses wherein a midpoint of at least one of the loudspeaker array with identical loudspeakers and the further loudspeaker array with identical loudspeakers is defined by half a distance between the two identical loudspeakers or by a mid of one of the two identical loudspeakers (Zhang figure 1; Arai at least two speakers, see pg. 1, ¶ 0015).  

13.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kapolnek and Arai, and further in view of US Patent Pub No 2018/0007466 A1 to Hess et al. (“Hess”).
As to claim 17, Zhang in view of Kapolnek and Arai discloses the arrangement of claim 16.
Zhang in view of Kapolnek and Arai is silent on spectral characteristics of the speakers and therefore does not disclose wherein at least one of the loudspeaker array and the further loudspeaker array further comprises two loudspeakers with differing spectral characteristics.  
Hess discloses a similar speaker arrangement for generating an individual sound field, and further discloses wherein the speakers on each side of the user can be implemented by a plurality of speakers with differing spectral characteristics (see pg. 3, ¶ 0035).
Zhang in view of Kapolnek and Arai, and Hess are analogous art because they are drawn to sound field speaker arrangements.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plurality of speakers with differing spectral characteristics as taught by Hess in the arrangement as taught by Zhang in view of Kapolnek and Arai. The motivation would have been to provide speakers with a variety of frequency responses available for the audio output (Hess pg. 3, ¶ 0035).
As to claim 18, Zhang in view of Kapolnek, Arai and Hess further discloses wherein one of the two loudspeakers with differing spectral characteristics has lower-frequency characteristics and another of the two loudspeakers has higher-frequency characteristics (Hess pg. 3, ¶ 0035).  
As to claim 19, Zhang in view of Kapolnek, Arai and Hess does not expressly disclose wherein the midpoint of at least one of the loudspeaker array with loudspeakers with differing spectral characteristics and the further loudspeaker array with loudspeakers with differing spectral characteristics is defined by a position that corresponds with a point midway between the two loudspeakers with the higher-frequency characteristics. However it does disclose a midpoint at a center of a speaker structure (Zhang figure 1). Selecting the midpoint as a point between two speakers when employing a speaker array in particular is therefore considered merely a straightforward possibility from which a skilled person would select, particularly in arrangements that include two speakers, as taught by Zhang in view of Arai and Hess, to maintain the midpoint at a center of the speaker structure.
As to claim 20, Zhang in view of Kapolnek, Arai and Hess further discloses wherein the midpoint of at least one of the loudspeaker array with loudspeakers with differing spectral Zhang figure 1).  

14.	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kapolnek and further in view of US Patent Pub No 2016/0100250 A1 to Baskin et al. (“Baskin”).
As to claim 21, Zhang in view of Kapolnek discloses the arrangement of claim 2.
Zhang in view of Kapolnek does not disclose further comprising at least one microphone disposed in at least one of the loudspeaker array and the further loudspeaker array.  
Baskin discloses a similar speaker headrest arrangement (see figure 5), and further discloses the headset comprising at least one microphone in the speaker housing portions (108 or 110, see figure 1A; pg. 2, ¶ 0021).
Zhang in view of Kapolnek and Baskin are analogous art because they are drawn to headrest speaker arrangements.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate at least one microphone as taught by Baskin in the arrangement as taught by Zhang in view of Kapolnek. The motivation would have been to provide noise cancellation in the space surrounding the user (Baskin pg. 2, ¶ 0021).
As to claim 22, Zhang in view of Kapolnek and Baskin further discloses further comprising the at least one microphone disposed adjacent an ear of the listener or a mouth of the listener (Baskin figures 1A and 5).  
claim 23, Zhang in view of Kapolnek and Baskin further discloses further comprising at least one microphone disposed in an upper half of the housing (Baskin figure 1A).  

15.	Claims 24-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kapolnek and further in view of US Patent No 5133017 to Cain et al. (“Cain”).
As to claim 24, Zhang discloses a loudspeaker arrangement in a seat having a headrest configured to support a listener in the seat so that a head of the listener is in a listening position (see figure 1, Abstract), the arrangement comprising: a support structure that is tiltable, shiftable or retractable in the headrest (headrest with tiltable shaft portions 5 and 3, see figure 1); a first loudspeaker array secured to the support structure in a first housing on a first carrier (speaker 1 or 7 in sound box placed within wing part 2 or 6, see figure 1; page 4, 2nd paragraph of the English translation), the first loudspeaker array is disposed partly in a position in front of a backrest of the seat and to one side of the head when the head is in the listening position (see figure 1); at least one loudspeaker in the first loudspeaker array having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the loudspeaker array pointing to the head (see figure 1); a second loudspeaker array secured to the support structure in a second housing on a second carrier (speakers 1 and 7 in sound boxes placed within wing parts 2 and 6, see figure 1; page 4, 2nd paragraph of the English translation), the second loudspeaker array is at least partly disposed in a position in front of the backrest of the seat and to one side of the head when the head is in the listening position so that the first loudspeaker array and the second loudspeaker array are disposed on opposite sides of the head (see figure 1); at least one loudspeaker in the second loudspeaker array having a main 
Zhang further discloses further comprising a midpoint has a level along a z-axis, the z-axis intersecting a midpoint of at least one of the first loudspeaker array and the second loudspeaker array and extending in a vertical direction (see figure 1), but does not expressly disclose wherein the level of the z-axis corresponds to a level of a chin or mouth of the head along the z-axis.
Kapolnek discloses a similar loudspeaker arrangement (see Abstract), and further discloses wherein the speakers can be mounted to a support and have various adjustable listening positions with respect to the listener, including positions below and/or in front the ear (see figures 10-14; col. 4, lines 27-44; col. 7, lines 1-34).
Zhang and Kapolnek are analogous art because they are both drawn to headrest mounted speaker systems.
It would have been obvious before the effective filing date of the claimed invention to incorporate an adjustably positioned speaker that can be arranged as directed to a lower portion of the head as taught by Kapolnek in the arrangement as taught by Zhang. The motivation would have been to provide the user with adjustable speaker positions that can provide optimum or desired sound quality, including by positioning the speakers to provide acoustic output at an angle (Kapolnek col. 4, lines 27-32; col. 7, lines 17-50).
Zhang in view of Kapolnek do not expressly disclose wherein at least one of the first loudspeaker array, the second loudspeaker array, the first housing, the second housing, the first carrier and the second carrier is arranged relative to another of the first loudspeaker array, the 
Cain discloses a headrest speaker system, and further discloses the speaker and speaker housing arranged relative to one another to form a focusing port for guiding the sound waves output from the speakers, the ports being formed by housing edge portions (see figures 8 and 14; col. 5, lines 64-68; col. 6, lines 1-5). 
Zhang in view of Kapolnek and Cain are analogous art because they are drawn to speaker arrangement systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a wave guiding portion formed by housing elements as taught by Cain in the loudspeaker arrangement as taught by Zhang in view of Kapolnek. The motivation would have been to provide a sound focusing element that can reduce undesired audio effects and improve sound quality (Cain col. 5, lines 64-68; col. 6, lines 1-5). 
As to claim 25, Zhang in view of Kapolnek and Cain further discloses further comprising a first acoustic volume associated with the first housing and a second acoustic volume associated with the second housing (Zhang speakers in sound boxes, see figure 1; page 4, 2nd paragraph of the English translation; Cain acoustic volumes behind speakers, see figures 8 and 14).  
As to claim 27, Zhang in view of Kapolnek and Cain further discloses further comprising a distance between the midpoint of the first loudspeaker array and the midpoint of the second loudspeaker array is more than a width of the headrest and equal to or less than a width of the backrest of the seat (Zhang figure 1, page 3, 2nd paragraph of English translation; Kapolnek figures 10-15).  
claim 28, Zhang in view of Kapolnek and Cain further discloses further comprising an upper level that is configured to allow for an unobstructed panoramic view of the listener (Kapolnek figures 10-14, adjustable speaker positions including below the ear, see col. 4, lines 27-44; col. 7, lines 1-34).  
As to claim 29, Zhang in view of Kapolnek and Cain further discloses further comprising at least one microphone disposed in at least one of the first loudspeaker array, the second loudspeaker array, the first housing, the second housing, the first carrier and the second carrier (Cain microphone assembly 24/224 and 26/226, see figures 1 and 8).  
As to claim 30, Zhang in view of Kapolnek and Cain further discloses wherein the at least one microphone is disposed in at least one of an upper half of the first housing, the second housing, the first carrier and the second carrier (Cain figures 1 and 8).  
As to claim 31, Zhang in view of Kapolnek and Cain further discloses wherein the at least one microphone is disposed adjacent to a mouth of the listener or an ear of the listener (Zhang figure 1; Kapolnek figures 10-14; Cain figures 1 and 8).  

Response to Arguments
16.	Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 
	Regarding claims 1 and 24, applicant argues “neither reference teaches or suggests arranging the speakers at the listener's chin or mouth as taught and claimed in claim 1 of the present invention” or “arranging the speakers at a midpoint level along the level of the chin or mouth of the head as taught and claimed in claim 24 of the present invention,” and further argues that “one skilled in the art would not look to combine the references as suggested by the Kapolnek reference in particular, applicant argues the indirect acoustic path alignment as taught by the reference “is accomplished by positioning the speaker just below the ear” and “defines a position of the speaker unit such that the speaker unit is angularly oriented so that the acoustic path from the speaker unit angularly enters the ear canal,” and is therefore “well above the midpoint level of a chin or a mouth that is taught and claimed by the Applicant in the present invention.”
As noted in the rejection, Kapolnek and Zhang disclose similar loudspeaker arrangements for a seat with a headrest, with Kapolnek in particular disclosing wherein the speakers can be rotatably mounted to a support and configured to have various adjustable listening positions with respect to the listener (see col. 4, lines 27-44; col. 7, lines 1-34). The speaker location with respect to the user’s head, and therefore the broadcast direction of the speaker, is adjustable in a variety of ways, including freely adjustable in any direction (see figure 1), slidably adjustable in a forward or backward direction (see figure 6), rotatably adjustable (see figures 7 and 24), or rotatably adjusted via a flexible arm (see figures 10-16). Figures 10-14 in particular show embodiments where the adjustments can be made to provide indirect acoustic paths to the ear by providing the speaker position at a lower position relative to the ear. The specific selection of a broadcast direction to a chin or mouth of a user’s head is therefore considered obvious given the teachings of Kapolnek for an adjustable configuration of the speaker elements in a headrest, as the configuration in Kapolnek provides the user with rotatable speaker positions or orientations that can be adjusted based on user preference and can further provide direct or indirect acoustic paths to the user’s ear (Kapolnek col. 7, lines 17-50).
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652